Citation Nr: 1823569	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to left knee disability.

3.  Entitlement to service connection for back disability, to include as secondary to left knee disability.

4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Dan Curry, Esquire


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 8, 1976 through May 22, 1976.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a December 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran requested a hearing before a Veterans Law Judge at her local VA office, but in May 2015, she withdrew her hearing request. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's representative raised the matter of unemployability.  Therefore, the issue is raised by the record and is properly before the Board and is included in the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.




REMAND

VA has a duty to make reasonable efforts to assist Veterans in securing evidence necessary to substantiate their claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The record indicates that the Veteran receives disability payments from the Social Security Administration (SSA).  See Medical Treatment Record - Government Facility July 2009.  However, there are no Social Security applications, decisions, or medical records associated with an SSA claim in the record.  As such, any records from Social Security should be obtained as they may contain evidence necessary for the Veteran to substantiate her claim.  

Additionally, the Veteran last underwent a VA examination in November 2012 for her service connected left knee disability.  As more than five years has passed since the last examination, the Board finds a current examination is required to determine the current severity of her service connected left knee disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.

2.  Obtain any updated VA or adequately identified private treatment records relevant to the matter on appeal.

3.  Schedule the Veteran for a VA medical examination to determine the current extent and severity of symptoms associated with the service-connected left knee disability.  

The electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report.

All necessary testing should be conducted.  In particular, the examination must include tests of all applicable ranges of motion in active motion, passive motion, weight-bearing, and non weight-bearing.  Findings of the opposite knee must also be included, unless the examiner states that the opposite knee is damaged (abnormal).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups must be included as well.

The examiner must also provide an assessment of the Veteran's functional limitations due to her left knee, as they may relate to her ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

4.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




